 



Exhibit 10.44

Non-Employee Directors’ Compensation for 2007

At its regularly scheduled meeting on December 6, 2006, the Board of Directors
of Aqua America, Inc., upon the recommendation of its Executive Compensation and
Employee Benefits Committee, approved the following directors’ compensation for
2007 for the non-employee directors of Aqua America, Inc.: (1) an annual cash
retainer of $17,500; (2) an annual cash retainer for the Chair of the Executive
Compensation and Employee Benefits Committee and Corporate Governance Committee
of $5,000; (3) an annual cash retainer for the Chair of the Audit Committee of
$7,500; (4) a meeting fee of $1,500 for each meeting of the Board of Directors;
(5) a meeting fee of $1,250 per meeting for meetings of the Audit Committee and
a meeting fee of $1,000 per meeting for meetings of the other Committees; and
(6) an annual stock grant to directors of 1,500 shares payable on the first of
the month following the Annual Meeting of Shareholders. All directors are
reimbursed for reasonable expenses incurred in connection with attendance at
Board or Committee meetings. Directors are eligible to defer part or all of
their fees under the Company’s Director Deferral Plan. Amounts deferred accrue
interest at the prime interest rate plus 1.0%.

 

 

